           Case 16-20671-GLT                      Doc 161      Filed 05/21/21 Entered 05/21/21 14:40:15                               Desc Main
                                                              Document      Page 1 of 2
Fill in this information to identify the case:

          Damon M Lippert
Debtor 1: ______________________________________________

          Tracy L Lippert
Debtor 2: ______________________________________________
(Spouse, if filing)

United States Bankruptcy Court for the: Western District of Pennsylvania

             16-20671 GLT
Case Number: __________________________



Form 4100R
                                                                                                                                                   10/15
Response  toNotice
Response to  NoticeofofFinal
                         Final Cure
                             Cure   Payment
                                  Payment
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:              Mortgage Information

Name of THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS                                                 Court claim no. (if known): 22
Creditor:
              SUCCESSORINDENTURE TRUSTEE TO JPMORGAN CHASE BANK, N.A.,
              AS INDENTURE TRUSTEE FOR THE CWABS REVOLVING HOME EQUITY
              LOAN ASSET BACKED NOTES, SERIES 2004-K


                                                                       5 ____
Last 4 digits of any number you use to identify the debtor’s account: ____ 4 ____
                                                                              7 ____
                                                                                  7

Property Address:            2634 HOMEHURST STREET.
                             Number      Street




                             PITTSBURGH                                   PA        15234
                             City                                     State             ZIP Code


 Part 2:              Prepetition Default Payments

Check one:

     ✔
            Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition
            default on the creditor’s claim.

            Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
            default on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid
            as of the date of this response is:                                                                                       $ _____________

 Part 3:              Postpetition Mortgage Payment

Check one:
            Creditor states that the debtor(s) are current with all postpetition payments consistent with §
     ✔
            1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

            The next postpetition payment from the debtor(s) is due on:        05/25/2021
                                                                              MM / DD / YYYY
            Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
            1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

            Creditor asserts that the total amount remaining unpaid as of the date of this response is:
                 a. Total postpetition ongoing payments due:                                                                                 0.00
                                                                                                                                      (a) $ _____________
                 b. Total fees, charges, expenses, escrow, and costs outstanding:                                                   + (b) $ _____________
                 c. Total. Add lines a and b.
                                                                                                                                      (c) $ _____________
                                                                                                                                             0.00
            Creditor asserts that the debtor(s) are contractually obligated
            for the postpetition payment(s) that first became due on:
                                                                              MM / DD / YYYY



Form 4100R                                             Response to Notice of Final Cure Payment                                                     page 1
          Case 16-20671-GLT                          Doc 161          Filed 05/21/21 Entered 05/21/21 14:40:15                        Desc Main
                                                                     Document      Page 2 of 2
Debtor 1: Damon M Lippert                                                                                    Case number (if known): 16-20671   GLT
            First Name                Middle Name             Last Name


  Part 4:            Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current with all
postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment history disclosing the
following amounts from the date of the bankruptcy filing through the date of this response:

     x      all payments received;
     x      all fees, costs, escrow, and expenses assessed to the mortgage; and
     x      all amounts the creditor contends remain unpaid.


  Part 5:            Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.

Check the appropriate box:

          I am the creditor.
     X    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct to the best of my knowledge, information,
and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed on the proof of
claim to which this response applies.


8        /s/ Brian C. Nicholas, Esquire
    Signature
                                                                                                 Date:    May 21, 2021


            Print:          Brian                   C.            Nicholas                       Title:   Attorney for Movant
                         First Name             Middle Name               Last Name



         Company
                            KML LAW GROUP, P.C.

If different from the notice address listed on the proof of claim to which this response applies:

          Address          701 MARKET STREET, SUITE 5000
                         Number                 Street
                           PHILADELPHIA, PA 19106
                         City                                    State                ZIP Code




Contact Phone                   215-627-1322                                                     Email:    bnicholas@kmllawgroup.com




Form 4100R                                                    Response to Notice of Final Cure Payment                                                page 2
